Affirming.
The appellant was indicted for deserting and abandoning, under the circumstances denounced by KRS 435.240, his four children, all of whom are less than sixteen years of age. Convicted and sentenced to two and a half years confinement in the penitentiary, he has appealed on the ground that the proof shows that the children were not left, and have not since been, in indigent circumstances, and that he was "forced" to leave the home of his father-in-law where he and his family resided.
It may be conceded that if the record sustained appellant's factual contentions above outlined, he would have been entitled to an acquittal; but, on the contrary, it contradicts each of his material assertions. In fact, had the verdict of the jury been "not guilty," it *Page 409 
would have been contrary to the weight of the evidence.
As before indicated, neither the instructions of the Court nor its rulings on the admission or rejection of testimony are complained of; and appellant's contentions with respect to the effect of the testimony are so patently untenable as to justify us in declining to recite it.
Judgment affirmed.